Per Curiam :
This is certiorari to review the action of the police commissioner of the city of New York in reducing a roundsman to patrolman after his trial upon charges. The learned counsel for the relator does not discuss the evidence beyond characterizing it as very weak and indefinite, but relies upon the legal proposition that the commissioner was without power to impose such punishment. We think that he clearly had the power under section 288 of the Greater New York charter, which in part provides: “Roundsmen shall be selected from among patrolmen of the first grade, but roundsmen may be reduced to the grade of patrolmen at any time *496by the police commissioner after due trial upon charges, the determination of which may be reviewed by writ of certiorari.”
We also think that the evidence was sufficient to sustain the finding.
The determination should be confirmed, with costs.
All concurred.
Determination confirmed, with costs.